Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March [9], 2015 (this
“Amendment”), to the Credit Agreement, dated as of June 6, 2008, as amended and
restated as of January 29, 2010, and as further amended and restated as of
April 30, 2013 (as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dex
Media, Inc. (f/k/a Dex One Corporation), Dex Media Holdings, Inc., Dex Media
West, Inc., as the Borrower (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested certain modifications, amendments, and
waivers to the Credit Agreement as described herein;

 

WHEREAS, the Lenders are willing, subject to the terms and conditions set forth
herein, to so modify, amend, and waive certain provisions of the Credit
Agreement; and

 

WHEREAS, the Lenders that execute and deliver this Amendment in the capacity of
a consenting Lender constitute Required Lenders.

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.         Definitions.  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

SECTION 2.         Amendments to the Credit Agreement.  The Credit Agreement is
hereby amended, effective as of the First Amendment Effective Date (as defined
below), as follows:

 

2.1. Amendments to Section 1.01.  Section 1.01 of the Credit Agreement is hereby
amended as follows:

 

(a)           by inserting the following new definitions in appropriate
alphabetical order:

 

“First Amendment” means the First Amendment to this Agreement, dated as of
March [9], 2015.

 

“First Amendment Effective Date” means the date on which the conditions
precedent set forth in Section 4 of the First Amendment shall have been
satisfied, which for the avoidance of doubt is March [9], 2015.

 

(b)           by amending the definition of “Consolidated EBITDA” by deleting
clause (a)(v)(A) in its entirety and restating it as follows:

 

“(A) cash costs associated with restructurings (including, but not limited to,
costs related to severance, IT systems implementation, and lease terminations)
incurred  during

 

--------------------------------------------------------------------------------


 

the fiscal years ended December 31, 2015 and December 31, 2016, not to exceed
$15,000,000 and $5,000,000, respectively, in each such fiscal year,”

 

SECTION 3.         Discounted Voluntary Prepayment.

 

3.1. The Borrower shall within thirty (30) days of the First Amendment Effective
Date elect to effect (by notice to the Administrative Agent designating such
prepayment as the “March 2015 Discounted Voluntary Prepayment”) a Discounted
Voluntary Prepayment pursuant to and in accordance with Section 2.15 of the
Credit Agreement (the “March 2015 Discounted Voluntary Prepayment”; and such
Discounted Voluntary Prepayment offer to Lenders, the “March 2015 Discounted
Voluntary Prepayment Offer”).  The Discounted Voluntary Prepayment Amount for
the March 2015 Discounted Voluntary Prepayment (the “March 2015 Prepayment
Amount”) shall equal $6.50 million.  Notwithstanding Section 2.15 of the Credit
Agreement to the contrary, the Lenders hereby acknowledge and agree (i) that the
March 2015 Prepayment Amount shall be derived from the Borrower’s unencumbered
cash, (ii) the certification required pursuant to Section 2.15(a)(i) of the
Credit Agreement by the Borrower in connection with the March 2015 Discounted
Voluntary Prepayment, shall not need to include a computation (or any
utilization by the Borrower) of Borrower’s Discounted Prepayment Portion of
Excess Cash Flow or Borrower’s Discretionary Portion of Excess Cash Flow, and
(iii) the March 2015 Discounted Voluntary Prepayment may be effected
notwithstanding that such March 2015 Prepayment Amount exceeds an amount equal
to the Borrower’s Portion of Excess Cash Flow at this time.

 

3.2. The prepayment required as a result of the March 2015 Discounted Voluntary
Prepayment shall be made by the Borrower within sixty (60) days of the First
Amendment Effective Date.  The amount, if any, of the March 2015 Prepayment
Amount not utilized to make the March 2015 Discounted Voluntary Prepayment shall
be utilized by the Borrower to make an optional prepayment of the Loans in
accordance with Section 2.06(a) of the Credit Agreement (the “2015 Par
Repayment”).  The Borrower shall make such 2015 Par Repayment, if applicable, on
the Prepayment Date (as defined below), and shall designate by written notice to
the Administrative Agent that such prepayment is the 2015 Par Repayment. The
“Prepayment Date” shall mean the earlier of (i) the date of the making of the
March 2015 Discounted Voluntary Prepayment and (ii) the date that is the
sixtieth (60th) day after the First Amendment Effective Date.

 

3.3 Notwithstanding anything to the contrary contained in the Credit Agreement,
neither the March 2015 Discounted Voluntary Prepayment nor the 2015 Par
Repayment shall be taken into account in (i) the calculation of Advance
Amortization Payments or (ii) calculating prepayments required pursuant to
Section 2.06(d) or (e) of the Credit Agreement.

 

3.4. For the avoidance of doubt, all Loans prepaid by the Borrower pursuant to
this Section 3 shall be accompanied by payment of accrued and unpaid interest on
the par principal amount so prepaid to, but not including, the date of
prepayment.

 

SECTION 4.         Effectiveness.  This Amendment shall become effective as of
the date (the “First Amendment Effective Date”) on which the following
conditions have been satisfied:

 

4.1. The Administrative Agent (or its counsel) shall have received duly executed
and completed counterparts hereof (in the form provided and specified by the
Administrative Agent) that, when taken together, bear the signatures of the
Ultimate Parent, the Parent, the Borrower and the Required Lenders.

 

4.2. The Administrative Agent shall have received on or before the First
Amendment Effective Date, on behalf of and for the account of each Lender who
consents to this

 

2

--------------------------------------------------------------------------------


 

Amendment, an amendment fee for the account of each Lender that delivers to the
Administrative Agent (or its counsel) a duly executed and completed signature
page hereof on or prior to 5:00 P.M. New York City time on March 6, 2015 (such
time and date, the “Consent Date”), equal to 1.50% of the aggregate principal
amount of the Loans held by such Lender as of the Consent Date.

 

4.3. To the extent invoiced before the date hereof, the Administrative Agent
shall have received payment or reimbursement of its reasonable out-of-pocket
expenses in connection with this Amendment required to be paid or reimbursed
pursuant to the Credit Agreement, including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent.

 

4.4. No Default or Event of Default shall have occurred and be continuing under
the Credit Agreement.

 

SECTION 5.         Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders and the Administrative Agent that as of the First Amendment
Effective Date:

 

5.1. This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Credit Agreement, as amended hereby, constitute its valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 6.         Effect of Amendment.

 

6.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

 

6.2. On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby. 
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 7.         General.

 

7.1. GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

7.2. Costs and Expenses.  The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable out-of-pocket fees, charges and
disbursements of one counsel for the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

7.3. Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of any executed counterpart of a signature page of
this Amendment by telecopy or email transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

7.4. Headings.  The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

DEX MEDIA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEX MEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEX MEDIA WEST, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO THE CREDIT AGREEMENT, DATED AS OF JUNE
6, 2008, AS AMENDED AND RESTATED AS OF JANUARY 29, 2010, AND AS FURTHER AMENDED
AND RESTATED AS OF APRIL 30, 2013, BY AND AMONG DEX MEDIA, INC. (F/K/A DEX ONE
CORPORATION), DEX MEDIA HOLDINGS, INC., DEX MEDIA WEST, INC., THE LENDERS FROM
TIME TO TIME PARTIES THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, AND THE OTHER AGENTS PARTIES THERETO.

 

 

 

 

,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------